MSMC Residential Realty LLC v Himani (2018 NY Slip Op 04834)





MSMC Residential Realty LLC v Himani


2018 NY Slip Op 04834


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Acosta, P.J., Sweeny, Webber, Kahn, Oing, JJ.


7006N 653459/14

[*1] MSMC Residential Realty LLC, etc., Plaintiff-Respondent,
vAkbarali Himani, Defendant-Appellant.


Law Office of Lee Nuwesra, New York (Lee Nuwesra of counsel), for appellant.
Kestenbaum, Dannenberg & Klein, LLP, New York (Michael H. Klein of counsel), for respondent.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered on or about September 12, 2017, which denied defendant's motion seeking Justice Reed's recusal or disqualification, unanimously affirmed, with costs.
There being no grounds to allege a statutory violation under Judiciary Law § 14, the ruling on defendant's recusal motion was a matter for the motion court's conscience and discretion (People v Smith , 63 NY2d 41, 68 [1984], cert denied 469 U.S. 1227 [1985]), which the court providently exercised by denying the motion. There is no indication that Justice Reed's comments regarding the merits of this action stemmed from an extrajudicial source and resulted in an opinion "on some basis other than what the judge learned from his participation in the case" (United States v Grinnell Corp. , 384 U.S. 563, 583 [1966]). Further, defendant cannot "point to an actual ruling which demonstrates bias" (Solow v Wellner , 157 AD2d 459, 459 [1st Dept 1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK